PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/612,233
Filing Date: 8 Nov 2019
Appellant(s): Siemens Mobility Austria GmbH



__________________
Alphonso Collins
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saucier (US 5,832,555) in view of Bullis (US 2010/0294848).
Saucier discloses vehicle V including gap bridging system R that is configured for bridging a gap between a passenger compartment floor and a platform (Fig. 1 of Saucier), wherein gap bridging system R (Fig. 4) comprises component carrier M, step plate 12 mounted with respect to the component carrier by a slide mounting such that the step plate is slidable, wherein the slide mounting includes central rolling bearing linear guide 72, 116, 118 forming a central fixed bearing, and two side sliding bearing linear guides 54, 56, 98, 100, 150, 152 forming side slide bearings, wherein the central roller bearing linear guide transmit forces between the step plate and the component carrier in each spatial direction oriented at right angles to the movement direction of the step plate to align the step plate as it moves between stowed and deployed positions, and wherein the side sliding bearing linear guides comprise roller bearings 98, 100 readable as floating bearings, i.e., roller bearings 98, 100 in the form of rollers are floating between top and bottom surfaces 55, 57 of guide channels 54, 56. Note that as an obvious matter necessary for proper operation, it would have been obvious to one of ordinary skill in the art to construct each of guide channels 54, 56 of Saucier with a height at least slightly larger than the diameter of the associated roller bearings 98, 100 received therein to provide adequate clearances for allowing proper rotations of the roller bearings when in contact with either the top or bottom surface 55, 57 of the respective guide channel (see Scenerio II below), otherwise if roller bearings 98, 100 of Saucier were not configured at least slightly smaller than the respective guide channel (i.e., the height of the respective guide channel being at least slightly larger than the associated roller bearings), the roller bearings logically would be jammed against both the top and bottom surfaces 55, 57 of the guide channel without being capable of proper rotations (see Scenerio I below). 

    PNG
    media_image2.png
    286
    750
    media_image2.png
    Greyscale

As to the limitation “A gap bridging system of a rail vehicle”, line 1 of instant claim 4, consider the structure of Bullis, wherein a hybrid wheel system comprising roadway rubber wheels 2, 3 and railway steel wheels 1 can be used on a vehicle to facilitate selective roadway or railway travels. In view of Bullis, it would have been obvious to one of ordinary skill in the art to alternatively use a hybrid wheel system, similar to that taught by Bullis, on the vehicle of Saucier to provide more flexible operations on roadways and railways, as needed. The vehicle of Saucier, as modified, is also readable as a rail vehicle because it is capable of travelling on rails.
Regarding instant claim 6, in the structure of Saucier, the side sliding bearing linear guides are arranged on outer ends of step plate 12 in a direction of movement of the step plate, and the central rolling bearing linear guide is arranged centrally between the side sliding bearing linear guides, as required by the instant claim.
(10) Response to Argument
Regarding appellant’s argument that roller bearings 98, 100 of Saucier fail to correspond to the “floating bearings” of independent claim 4 (brief, p. 3, last para, p. 6, last para, and p. 7, 1st para), the arguments are not persuasive because the instant specification does include any specific or special definition for the word “floating” used in the claim. Therefore, the term “floating” recited in instant claim 4 cannot be reasonably constructed in light of the specification as suggested by the appellant. Note that the term “floating”, in accordance with The Free Dictionary by Farlex, https://www.thefreedictionary.com/floating, simply means “Not secured in place; unattached”, “having little or no attachment” and “moving from one place to another”. In the instant case, roller bearings 98, 100 of Saucier is readable as “floating bearing” because roller bearings 98, 100 of Saucier are “Not secured in place; unattached”, “having little or no attachment” and “moving from one place to another”, in accordance with its broad meaning as defined in thefreedictionary.com. On the other hand, bearings 98, 100 of Saucier are nevertheless also readable as defined by the appellant (e.g., brief, p. 6, last para, even though such definition is not included in the instant specification). Specifically, the height of guide channels of Saucier is necessary to be at least slightly larger than the diameter of roller bearings 98, 100 to provide proper clearances for proper operation of the roller bearings, as described in the above rejection, wherein such necessary proper clearance between the roller bearings and the respective guide channels in the structure of Saucier is considered to allow the roller bearings to float in the guide channels (see Scenerio II above). 
Regarding appellant’s argument that Bullis fails to teach any type of bearing, i.e., neither sliding nor floating bearings (brief, pp. 5-6), and more importantly, Bullis constitutes non-analogous prior art, such arguments appear to be irrelevant because Bullis is applied in the above rejection to merely address the limitation “… of a rail vehicle” recited in the first line of claim 4, wherein it would have been obvious to one of ordinary skill in the art to use a dual mode wheel assembly, including road/rail wheels, similar to that of Bullis, on the vehicle of Saucier to allow more flexible operations - either on roadways or on railways.
It appears that appellant attempts to link the term “floating bearing” recited in instant claim 4 to the relationship between relative sliding components 6 and 7, shown in Fig. 4 of the instant drawings, wherein there is a small clearance between relative sliding components 6 and 7 . Note that such small clearance is no more significant than the necessary clearance between roller bearings 98, 100 and guide channel 54 in the structure of Saucier. Therefore, if such the small clearance shown in Fig. 4 of the instant drawings is readable as providing a “floating” effect, the same would also be true with the necessary clearance between roller bearings 98,100 and guide channel 54 of Saucier. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,



Mark Le

/MARK T LE/Primary Examiner, Art Unit 3617             
                                                                                                                                                                                           
Conferees:
Samuel Morano: 
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        
Michael Milano:
/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.